     Case 3:19-cv-01843-CAB-BGS Document 5 Filed 09/27/19 PageID.305 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9   U.S. BANK NATIONAL                                  Case No.: 3:19-CV-1843-CAB-BGS
     ASSOCIATION, AS TRUSTEE
10
     RELATING TO CHEVY CHASE                             ORDER OF REMAND TO STATE
11   FUNDING LLC MORTGAGE BACKED                         COURT
     CERTIFICATES SERIES 2007-2,
12
                                        Plaintiff,       [Doc. No. 4]
13
     v.
14
     LEENA HANNONEN,
15
                                      Defendant.
16
17
           On June 6, 2019, Plaintiff filed a complaint for unlawful detainer against Defendant
18
     Leena Hannonen. On September 26, 2019, Hannonen, proceeding pro se, removed the
19
     action to this court. After reviewing the notice of removal and the underlying complaint,
20
     the Court finds that the Court lacks subject matter jurisdiction over this case. Accordingly,
21
     the Court REMANDS this action to state court.
22
           A suit filed in state court may be removed to federal court by the defendant or
23
     defendants if the federal court would have had original subject matter jurisdiction over that
24
     suit. 28 U.S.C. § 1441(a); Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1243
25
     (9th Cir. 2009). On the other hand, “[i]f at any time before final judgment it appears that
26
     the district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C.
27
     § 1447(c); see also Kelton Arms Condo. Owners Ass’n, Inc. v. Homestead Ins. Co., 346
28

                                                     1
                                                                              3:19-CV-1843-CAB-BGS
     Case 3:19-cv-01843-CAB-BGS Document 5 Filed 09/27/19 PageID.306 Page 2 of 4


 1   F.3d 1190, 1192 (9th Cir. 2003) (“Subject matter jurisdiction may not be waived, and,
 2   indeed, we have held that the district court must remand if it lacks jurisdiction.”). The
 3   Court may remand sua sponte or on motion of a party. See Snell v. Cleveland, Inc., 316
 4   F.3d 822, 826 (9th Cir. 2002) (“Federal Rule of Civil Procedure 12(h)(3) provides that a
 5   court may raise the question of subject matter jurisdiction, sua sponte, at any time during
 6   the pendency of the action . . . .”). “The defendant bears the burden of establishing that
 7   removal was proper.” Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d
 8   1083, 1087 (9th Cir. 2009). “The removal statute is strictly construed, and any doubt about
 9   the right of removal requires resolution in favor of remand.” Moore-Thomas, 553 F.3d at
10   1244.
11           Generally, subject matter jurisdiction is based on the presence of a federal question,
12   see 28 U.S.C. § 1331, or on complete diversity between the parties, see 28 U.S.C. § 1332.
13   “The presence or absence of federal-question jurisdiction is governed by the ‘well-pleaded
14   complaint rule,’ which provides that federal jurisdiction exists only when a federal question
15   is presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v.
16   Williams, 482 U.S. 386, 392 (1987). The complaint must establish “either that federal law
17   creates the cause of action or that the plaintiff’s right to relief necessarily depends on
18   resolution of a substantial question of federal law.” Franchise Tax Bd. v. Constr. Laborers
19   Vacation Trust, 463 U.S. 1, 27-28 (1983).
20           Here, federal question jurisdiction is absent because no “federal question is
21   presented on the face of plaintiff’s properly pleaded complaint.” Caterpillar, 482 U.S. at
22   392. Plaintiff’s complaint asserts a single claim for unlawful detainer, a cause of action
23   that is purely a matter of state law. See Muhammad v. N. Richmond Senior Hous., Inc.,
24   No. 15-CV-00629-WHO, 2015 WL 1154209, at *2 (N.D. Cal. Mar. 13, 2015) (“California
25   federal courts have repeatedly held that unlawful detainer cases brought under California’s
26   unlawful detainer statute do not raise federal questions.”); Fed. Nat’l. Mortg. Ass’n v.
27   Enshiwat, No. 12-631 CAS (CWx), 2012 WL 683106, at *1 (C.D. Cal. Mar. 2, 2012)
28   (“Unlawful detainer actions are strictly within the province of state court.”) (quotations

                                                    2
                                                                               3:19-CV-1843-CAB-BGS
     Case 3:19-cv-01843-CAB-BGS Document 5 Filed 09/27/19 PageID.307 Page 3 of 4


 1   omitted). Accordingly, the face of the complaint does not present a federal question
 2   justifying removal.
 3         Nor is there diversity jurisdiction.         For a federal court to exercise diversity
 4   jurisdiction, the amount in controversy must exceed $75,000. See 28 U.S.C. § 1332(a).
 5   Plaintiff’s complaint explicitly states that it seeks limited civil damages totaling less than
 6   $10,000. Thus, diversity jurisdiction is lacking as well.
 7         Hannonen also argues that removal is proper under 28 U.S.C. § 1443 because
 8   prosecution of the unlawful detainer action would violate her civil rights. As the Ninth
 9   Circuit has explained:
10         A petition for removal under § 1443(1) must satisfy the two-part test
           articulated by the Supreme Court in Georgia v. Rachel, 384 U.S. 780, 788–
11
           92, 794–804 (1966) and City of Greenwood, Miss. v. Peacock, 384 U.S. 808,
12         824–28 (1966). “First, the petitioners must assert, as a defense to the
           prosecution, rights that are given to them by explicit statutory enactment
13
           protecting equal racial civil rights.” California v. Sandoval, 434 F.2d 635, 636
14         (9th Cir. 1970). “Second, petitioners must assert that the state courts will not
           enforce that right, and that allegation must be supported by reference to a state
15
           statute or a constitutional provision that purports to command the state courts
16         to ignore the federal rights.” Id.
17   Patel v. Del Taco, Inc., 446 F.3d 996, 998–99 (9th Cir. 2006). Hannonen does not satisfy
18   either part of this test. None of the rights that she alleges were violated are rights given to
19   her “by explicit statutory enactment protecting equal racial civil rights.” Id. at 999
20   (emphasis added). Hannonen appears to concede as much in her notice of removal. [Doc.
21   No. 1 at 26, ¶ 74 (“Even if previous jurisprudence on 28 U.S.C. § 1443(1) has tended to
22   limit this powerful statute to cases involving racial discrimination . . . .”).] Further,
23   Hannonen fails the second part of this test because she does not identify any “formal
24   expression of state law that prohibits [her] from enforcing [her] civil rights in state court
25   nor [does she] point to anything that suggests that the state court would not enforce [her]
26   civil rights in the state court proceedings.” Patel, 446 F.3d at 999; see also Liu v. Tan, No.
27   18-CV-00054-JSC, 2018 WL 1371252, at *3 (N.D. Cal. Feb. 26, 2018) (recommending
28   unlawful detainer action removed pursuant to section 1443(1) be remanded); Capital One,

                                                    3
                                                                                3:19-CV-1843-CAB-BGS
     Case 3:19-cv-01843-CAB-BGS Document 5 Filed 09/27/19 PageID.308 Page 4 of 4


 1   N.A. v. Fareed-Sepehry-Fard, No. 17-CV-07241-BLF, 2018 WL 4781441, at *3 (N.D. Cal.
 2   Feb. 7, 2018) (remanding unlawful detainer action removed pursuant to section 1443(1)).
 3         Based on the foregoing, the Court lacks subject matter jurisdiction over this matter
 4   and REMANDS the case to San Diego County Superior Court. Hannonen’s application
 5   to proceed in forma pauperis is therefore DENIED AS MOOT.
 6         It is SO ORDERED.
 7   Dated: September 27, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                            3:19-CV-1843-CAB-BGS
